Citation Nr: 0714742	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-40 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied reopening the veteran's 
appeal on the basis that new and material evidence had not 
been received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. (West 
2002 & Supp. 2006) §§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to notify 
provisions of the statute and implementing regulations apply 
to claims to reopen based on new and  material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the appellant's August 2003 statement is a 
claim to reopen a previously denied claim for service 
connection for PTSD.  The U.S. Court of Appeals for Veterans' 
Claims (Court) has indicated that notice regarding reopening 
of claims must include notice of the bases for the prior 
final denial of the claim, and what type evidence would be 
needed to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The October 2003 notice letter to the appellant 
does not include notice of the bases for the prior denial 
(March 1998 rating decision) of his claim for service 
connection for PTSD or what type of evidence would be needed 
to reopen the claim.  Significantly, the letter informed the 
appellant to present new and material evidence on the issue 
to reopen service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A and 38 
C.F.R. 
§ 3.159, as well as VAOPGCPREC 7-2004, is 
fully satisfied regarding the issue of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for PTSD.  In 
particular, VA must send the appellant a 
corrective notice, that includes:  an 
explanation as to the bases for the prior 
final denial of service connection for 
PTSD in March 1998, and notice of the 
type of evidence that will substantiate a 
claim to reopen service connection for 
PTSD.  The claims file must include 
documentation that there has been 
compliance with VA's duty to notify a 
claimant.

2.  The RO should readjudicate the issue 
of whether new and material evidence has 
been received to reopen a previously 
denied claim for service connection for 
PTSD.  Following the above development, 
if the benefit sought on appeal is not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans' Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b)(2006).


